Citation Nr: 0413703
Decision Date: 07/09/04	Archive Date: 09/01/04

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-15 148A	)	DATE JUL 09 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


ORDER


     The following corrections are made to the Reasons and Bases section of a decision issued by the Board in this case on May 27, 2004:

The Board notes that, subsequent to receipt of the veterans February 16, 1988 claim to reopen service connection for PTSD, there is a letter from the RO to the veteran dated May 16, 1989 that advises the veteran that new and material evidence was required to reopen his claim for PTSD, that this evidence should be submitted within 30 days or within one year from the date of this letter, and included an appellate rights form.  At the time of the May 27, 2004 Board decision, the May 1989 RO letter to the veteran was located out of chronological order in the claims file.  The May 27, 2004 Board decision did not specifically mention the May 1989 letter or provide reasons and bases regarding finality of this letter.  

The May 1989 RO letter to the veteran used the address identified by the veteran in his February 1988 claim to reopen.  A subsequent July 2000 Statement in Support of Claim by the veteran reflects that he had moved, although he did not indicate the date the move had occurred.  In the July 2000 letter, the veteran provided VA a new address that was different from the address previously given by the veteran at the time of the claim to reopen in February 1988.  The record does not otherwise reflect that the veteran actually received the May 1989 letter.  

Additionally, in the February 1988 application to reopen service connection for PTSD, the veteran identified private treatment records dated in 1971 and a VA examination conducted in 1977.  The record does not reflect that as of May 16, 1989 the RO had attempted to obtain these records.  Because the record reflects that the veteran changed his address at some unknown time between February 1988 and June 2000, there is no indication in the record that the veteran actually received notice of the May 1989 letter denial of reopening, and some treatment records identified by the veteran had not been requested or obtained, it would be unfair to the veteran to conclude that the May 1989 letter denial of reopening was a final decision to the veterans February 1988 claim to reopen service connection for PTSD.  For these reasons, the Board finds that the May 1989 letter to the veteran did not become a final rating decision denial of reopening of service connection for PTSD.  See 38 C.F.R. § 20.1103 (2003) (claimant must be properly notified of the decision before finality attaches to an unperfected appeal).  Because February 16, 1988 is the date of the veterans claim to reopen service connection for PTSD following a final November 1992 rating decision, February 16, 1988 is the proper effective date for the grant of service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400(q)(1)(ii), and 3.400(r) (2003).  


		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0413703	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-15 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than June 22, 
2000, for a grant of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than August 25, 
2000, for a grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1968 to November 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which granted service 
connection for PTSD, assigned a 70 percent disability rating, 
and assigned an effective date of July 24, 2000 for the grant 
of service connection for PTSD.  In the November 2001 rating 
decision, the RO also granted service connection for 
tinnitus, assigned a 10 percent disability rating, and 
assigned an effective date of August 25, 2000 for the grant 
of service connection for tinnitus.  In December 2001, the 
veteran effectively entered a notice of disagreement with the 
assignment of effective dates.  In a subsequent rating 
decision during the appeal (September 2002), the RO granted 
an effective date of June 22, 2000 for the grant of service 
connection for PTSD.  The RO issued a statement of the case 
in September 2002 addressing the earlier effective date 
issues.  In October 2002, the veteran entered a substantive 
appeal on the effective date issues.  

In April 2003, the Board remanded these claims to the RO to 
schedule the veteran for a personal hearing before a 
Veterans' Law Judge sitting at the RO (also known as a 
"travel Board" hearing).  The record reflects that the 
veteran failed to report for a personal hearing scheduled for 
June 13, 2003.  In July 2003, the Board again remanded these 
claims to the RO to insure compliance with the VCAA, and to 
clarify whether the veteran was claiming clear and 
unmistakable error in a prior rating decision as a basis for 
an earlier effective date for the grant of service 
connection.  


FINDINGS OF FACT

1.  All evidence necessary to decide the earlier effective 
date claims on appeal decided herein has been obtained, and 
the RO has notified the appellant of the evidence needed to 
substantiate the earlier effective date claims addressed in 
this decision; further, because the effective dates assigned 
are the earliest effective dates possible under law, there is 
no reasonable possibility that additional assistance would 
further aid in substantiating either of the veteran's claims 
for an earlier effective date for the grant of service 
connection for PTSD or tinnitus. 

2.  In a November 1982 rating decision, the RO denied service 
connection for PTSD; the veteran was notified of this 
decision and his appellate rights by letter issued on 
December 3, 1982; the veteran entered a notice of 
disagreement in December 1982; and the RO issued a statement 
of the case in January 1983.

3.  The veteran did not enter a substantive appeal with the 
November 1982 decision's denial of service connection for 
PTSD within one year of mailing of notice of the November 
1982 decision or within 60 days of issuance of the statement 
of the case.

4.  The veteran's claim to reopen service connection for PTSD 
was received at the RO on February 16, 1988.

5.  The veteran's original claim for service connection for 
tinnitus was received at the RO on August 25, 2000. 


CONCLUSIONS OF LAW

1.  The requirements for an effective date of February 16, 
1988, but no earlier, for a grant of service connection for 
PTSD, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.400(q)(1)(ii), and 
3.400(r) (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

2.  The requirements for an effective date earlier than 
August 25, 2000, for a grant of service connection for 
tinnitus, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i), 
3.400(b)(2)(i) (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice provisions contained therein.  

In this regard, the Board notes that in cases where an 
appellant seeks to reopen a claim for entitlement to an 
earlier effective date under 38 C.F.R. § 3.156, the United 
States Court of Appeals for Veterans Claims (Court), in 
Lapier v. Brown, 5 Vet. App. 215 (1993), has held that, even 
assuming the presence of new and material evidence, 
reopening of a claim for entitlement to an earlier effective 
date cannot result in the actual assignment of an earlier 
effective date, because an award granted on a reopened claim 
may not be made effective prior to the date of the reopened 
claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(1)(ii) (2003). 

In the rating decisions, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish earlier 
effective dates for service connection for PTSD and tinnitus.  
In a December 2003 letter, the RO informed the veteran of the 
evidence needed to substantiate the earlier effective date 
claims for the grants of service connection for PTSD and 
tinnitus.  The RO advised the veteran that VA would request 
any information or evidence the veteran wanted VA to obtain, 
and requested the veteran to provide information regarding 
medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) and 
VA Form 21-4138 for this purpose.  The December 2003 letter 
also specifically advised the veteran to clarify whether he 
was contending that a prior rating decision was not final 
because of CUE, and of the requirements to specifically 
allege CUE in a prior rating decision.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183; Pelegrini, supra.  As these are earlier 
effective date claims, the evidence of record is sufficient 
to decide this appeal, and there is no further duty to 
provide a current examination or medical opinion, or to 
otherwise assist the veteran in obtaining or developing 
evidence in this case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
notice to the veteran or assistance in acquiring additional 
evidence is required by the new statute and regulations.

In Pelegrini, supra, the Court held that a VCAA notice must 
be provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  As distinguished from the facts 
in Pelegrini, in this case, the original RO decision that is 
the subject of this appeal is an earlier effective date 
claim.  Moreover, as noted above, VCAA provisions were 
subsequently considered and complied with.  There is no 
indication that there is additional evidence to obtain; and 
there has been a complete review of all the evidence of 
record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.

In the present case, in a rating decision dated in November, 
the RO granted service connection for PTSD, assigned a 70 
percent disability rating, and assigned July 24, 2000 as the 
effective date for the grant of service connection for PTSD.  
In a subsequent rating decision during the appeal (September 
2002), the RO granted an effective date of June 22, 2000 for 
the grant of service connection for PTSD.  In the November 
2001 rating decision on appeal, the RO also granted service 
connection for tinnitus, assigned a 10 percent disability 
rating, and assigned an effective date of August 25, 2000 for 
the grant of service connection for tinnitus.  Only after 
that rating action was promulgated did the AOJ, in December 
2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
any notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant").  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant in December 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In a letter informing the veteran 
that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

As noted above, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton, supra; see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a 
recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his  claim, this Court has 
concluded that the VCAA does not apply).  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled to the extent possible.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case, there has 
been no prejudice to the veteran that would warrant a remand, 
and his procedural rights have not been abridged.  Bernard, 
supra.

II.  Earlier Effective Date for Service Connection for PTSD

The veteran contends that the effective date for service 
connection for PTSD should be retroactive to June 1971.  
Through his attorney, the veteran contends that the effective 
date for service connection for PTSD should be retroactive to 
June 1971 because the veteran made an "informal claim" for 
benefits with the Army and was denied.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on "a claim 
reopened after final adjudication . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based "a claim reopened after final 
disallowance . . . will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  The earlier effective date regulations 
more specifically provide that the effective date for 
reopened claims based on the receipt of new and material 
evidence received after a final disallowance shall be the 
"[d]ate of receipt of new claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(q)(1)(ii).  The 
effective date regulations, likewise, specifically provide 
that the effective date for reopened claims is the "[d]ate 
of receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(r).  

There is an exception to this effective date rule if a 
compensation claim is made within one year following the 
veteran's service discharge, but the exception does not apply 
in this case as the veteran was discharged in November 1971 
and there is no evidence that he submitted to VA a claim for 
service connection for PTSD within one year following his 
service discharge.  A claim or application is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  With regard to the 
veteran's attorney's contention that the veteran filed a 
claim for benefits with the Army during service, the 
effective date law and regulations for VA disability 
compensation require that a claim have been filed with VA 
within one year following the veteran's service discharge in 
order to receive an effective date for service connection 
from the day following service discharge.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).  Even 
assuming, arguendo, that the veteran filed a claim with the 
service department, such a claim does not constitute a 
"claim" for VA disability compensation purposes.  
Controlling VA regulations provide that a VA disability 
compensation claim must be filed with the VA.  See 38 C.F.R. 
§ 3.151 (2003) ("A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA"); 
38 C.F.R. § 3.155 (2003) (even informal claims must be 
followed by the filing of a formal claim with VA).  

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
If the claimant files a timely notice of disagreement, the 
AOJ will issue a statement of the case.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302.  A substantive appeal must be 
filed within 60 days from the date that the AOJ mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  A 
previous determination which is final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a). 

In this case, a November 1982 rating decision denied service 
connection for PTSD.  The veteran was notified of this 
decision and his appellate rights by letter issued on 
December 3, 1982.  He entered a notice of disagreement in 
December 1982, and the RO issued a statement of the case in 
January 1983.  Thereafter, although the veteran wrote in 
January 1983 and February 1983 that he was requesting 
information in order to file a substantive appeal following 
the statement of the case, he did not enter a substantive 
appeal with the November 1982 decision's denial of service 
connection for PTSD within one year of mailing of notice of 
the November 1982 decision, or within 60 days of the date of 
mailing of the statement of the case.  A substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the RO in its decision.  38 C.F.R. § 20.202 
(2003).  Therefore, the November 1982 RO rating decision 
became final and binding as to conclusions based on the 
evidence on file at the time.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302.  

With regard to the question of whether the November 1982 RO 
rating decision became a "final" decision, the Board notes 
the veteran's general contention (December 2001) that there 
was clear and unmistakable error (CUE) in the November 1982 
rating decision.  Notwithstanding this general allegation of 
CUE, the veteran has not specifically alleged factual or 
legal error in the November 1982 rating decision.  Previous 
determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

In this case, the veteran has not specifically alleged 
factual or legal CUE in the November 1982 rating decision.  
In July 2003, the Board remanded this claim to the RO to 
clarify whether the veteran was even alleging CUE in a prior 
rating decision.  In a December 2003 letter, the RO again 
advised the veteran that, in order to sustain a claim of CUE, 
he needed to allege factual or legal error in a prior rating 
decision, must assert more than a disagreement over matters 
of judgment, and that the alleged error must be material to 
the outcome of the prior decision.  Neither the veteran nor 
his attorney responded to this letter.  For these reasons, 
the Board finds that the veteran has not specifically alleged 
CUE in the November 1982 rating action denying service 
connection for PTSD; therefore, the Board finds that the RO's 
November 1982 decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.105(a). 

The record reflects that the veteran thereafter filed a claim 
to reopen service connection for PTSD that was received on 
February 16, 1988.  Generally, a claim that has been denied 
by the RO may not thereafter be reopened and allowed, and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. 
§ 7105.  The exception to that rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim. 

In a November 2001 rating decision during the appeal, the RO 
granted service connection for PTSD, assigned a 70 percent 
disability rating, and assigned an effective date of July 24, 
2000 (the date of receipt the RO determined to be the date of 
the veteran's claim to reopen) for the grant of service 
connection for PTSD.  In a subsequent rating decision during 
the appeal in September 2002, the RO granted a 100 percent 
disability rating, and assigned an effective date of June 22, 
2000 for the grant of service connection for PTSD.  There is 
no indication in the file, or any allegation from the 
veteran, that any claim was filed between the denial in 
November 1982 and the reopened claim on February 16, 1988.  
Because February 16, 1988, however, was the first date after 
the final November 1982 rating decision denial that the 
veteran filed a claim to reopen service connection for PTSD, 
the Board finds that the requirements for an effective date 
of February 16, 1988, for a grant of service connection for 
PTSD, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 
38 C.F.R. §§ 3.159, 3.400(q)(1)(ii), and 3.400(r).

Although the veteran may have suffered from a psychiatric 
disorder since his military service, the effective date for 
service connection based on a reopened claim cannot be the 
date of receipt of any claim which was previously and finally 
denied. See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (holding that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.").  These dates 
are more than one year after his separation from active 
service.  In light of this fact, the Board finds that an 
effective date earlier than February 16, 1988 is not 
warranted in this case under VA regulations governing 
effective dates for awards based on a reopened claim.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(i) and (ii), and 
(r); see also Washington v. Gober, 10 Vet. App. 391, 393 
(1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application"); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).  

There is simply no legal basis for an effective date earlier 
than February 16, 1988 for service connection for PTSD.  For 
the reasons set forth above, and in the absence of CUE in the 
November 1982 RO administrative decision, there is no legal 
basis to assign an effective date for the grant of service 
connection for PTSD prior to February 16, 1988.  See Sabonis, 
6 Vet. App. 426 (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).  
For these reasons, the Board finds that the requirements for 
an effective date of February 16, 1988, but no earlier, for a 
grant of service connection for PTSD, have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400(q)(1)(ii), and 3.400(r) (2003).  

III.  Earlier Effective Date Than August 25, 2000
for Service Connection for Tinnitus

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110(a), which provides that, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  The implementing regulations 
provide that the effective date of compensation based on 
direct service connection will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (2003).  

There is an exception to this effective date rule if a 
compensation claim is made within one year following the 
veteran's service discharge, but the exception does not apply 
in this case as the veteran was discharged in November 1971 
and there is no allegation that he submitted a claim for 
service connection for tinnitus within one year following his 
service discharge.  A claim or application is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

The record reflects that the veteran's original claim for 
service connection for tinnitus was received at the RO on 
August 25, 2000.  In a November 2001 rating decision, the RO 
granted the veteran's claim for service connection for 
tinnitus, and assigned an effective date of August 25, 2000 
for the grant of service connection for tinnitus.  The 
veteran perfected an appeal to the Board of the effective 
date issue.  Because August 25, 2000, the date of receipt of 
the veteran's claim for service connection for tinnitus, is 
the earliest date provided by the effective date statute and 
regulations to which a grant of service connection can be 
made effective, an effective date for service connection for 
tinnitus earlier than August 25, 2000 is not legally 
possible.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i); 
Sabonis at 430.  
ORDER

An effective date of February 16, 1988, for a grant of 
service connection for PTSD, is granted.

An effective date earlier than August 25, 2000, for a grant 
of service connection for tinnitus, is denied.



	                        
____________________________________________
	R. F. WILLIAMS

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




